DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/17/2018.

	Claims 1-3, 5-8 and 17-20 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Peyronel et al. (P*), in view of Matusyama et al. (Q*, JP08268862A) and Takahashi et al. (R*).
Peyronel teaches an extract of Theobroma cocoa for promoting the increase of melanin synthesis in the melanocytes of the epidermis or hair bulb to repigment hair and for the treatment and prevention of canities (See paragraph 1 on page 1- Abstract), wherein the extract can be an extract obtained with water or alcohol (See e.g. paragraph 4 on page 4) and is present in an amount of from 0.001% to 5% of the total weight of the composition (See paragraph 2 on page 7) (which encompasses the range claimed) and that the extract can be dry weight (See paragraph 1 on page 6).
Peyronel does not teach an extract of Paullinia.
	Matusyama teaches a water and alcohol extract of Paullinia cupana (See paragraph 0011) as a tyrosinase biosynthesis promotor for blackening white hairs comprising guarana extract in an amount of 0.1-10 parts by weight (See e.g. paragraph 0014) and wherein the extract can be in dry form (See paragraph 0013) (which encompasses the range claimed).
Peyronel does not teach an extract of Citrus limonia and Allium cepa.
	Takahashi teaches a 50% ethanol extract of Citrus limonia and Allium cepa for activating tyrosinase (See abstract) and as an anti-white hair formulation (See e.g. paragraph 0011) and wherein the extract can be present in an amount of 0.5% (See Examples) (which falls within the range claimed).
It would have been obvious to one of ordinary skill in the art to combine an extract of Theobroma cocoa with an aqueous alcohol extract of Paullinia cupana, Citrus limonia and Allium cepa because at the 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant argues that Peyronel (which has a priority date of August 3, 2006) describes the use of an extract of Theobroma cocoa for promoting the increase of melanin synthesis in the melanocytes of the epidermis or hair bulb to repigment the skin or to pigment hairs and does not reference Matsuyama (which published ten years prior on October 15, 1996), and does not disclose the use of Paullinia for any purpose. Applicant further argues that Peyronel does not disclose the use of any other ingredient, whether it be a plant extract or anything else, in association with Theobroma in order to enhance its effect. Applicant further argues that synergistic effects are certainly not disclosed and Peyronel also does not refer to Takahashi (which published nine years prior on September 22, 1997), and does not teach the use of an extract of Citrus limonia or Allium cepa. Applicant further argues that Peyronel is clearly limited to the use of Theobroma cocoa, with no suggestions of synergistic combinations. Applicant further argues that Matsuyama (published on October 15, 1996) describes the use of an extract of Paullinia cupana as a tyrosinase biosynthesis promoter for preventing hair whitening or blackening white hairs. Applicant further argues that Matsuyama does not disclose the use of an extract of Citrus limonia or Allium cepa and is clearly limited to the use of Paullinia cupana, with no suggestions of synergistic combinations. Applicant further argues that Takahashi (published on September 22, 1997) describes the use of 56 different kinds of "crude drugs" for activating tyrosinase that can be used as hair treating/anti-whitening agents. The kinds of "crude drugs" are as diverse as extracts of "leaf, stem, seed, fruit, flower, bulb, herb, root, rhizome or the like" of plants, among which includes Citrus limonia Osbeck and Allium cepa L. Within the 56 varieties of "crude drugs," no particular emphasis is placed on Citrus limonia Osbeck or Allium cepa L. Takahashi does not contemplate specific combinations of the "crude drugs" and, as such, does not contemplate synergistic combinations. Applicant further argues that Takahashi does not support a conclusion that Allium cepa L and/or Citrus limonia Osbeck have tyrosinase-activating activity. Applicant further argues that Kim (KR 100811298; cited in an IDS filed concurrently herewith) describes a skin lotion prepared by using an onion extract, the skin lotion being configured to be used as a skin whitener by eliminating an excessive production of melanin. Indeed, previous studies have shown that organo-sulfur compounds, commonly found in Allium species (e.g., onion), play an important role in the regulation of melanin formation, making them candidates for skin- whitening agents. More particularly, the study 
This is not found persuasive because each of the reference expressly teaches that the extracts have an effect on mechanisms that repigment hair.  For example, Peyronel expressly teaches that the composition promotes the increase of melanin synthesis in the melanocytes of the hair bulb.  Matsuyama teaches a tyrosinase biosynthesis promotor containing an extract of guarana plants for melanin formation using an extract of Paullinia cupana.  The Takahashi reference teaches that the extract can be used to activate tyrosinase and that the extract can be used as anti white hair composition (See e,g, paragraph 0011: Example 4) using ethanol extracts of citrus limonia (lemon) and Allium cepa (See e.g. abstract and Table 3).  Therefore, since all of the references are clearly teaching that the instantly claimed extracts are effective for repigmenting hair and stimulating melanocytes by activating tyrosinase, it would have been obvious to combine the instantly claimed ingredients to provide the instantly claimed invention, since they are all known to be active ingredients and have the same effect.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references clearly teach that the instantly claimed ingredients are safe and effective for the same purpose. With regards to Applicants argument about the number of ingredients in Takahashi, this is not found persuasive because the claim has open claim language and does not preclude additional ingredients from being part of the formulation.  The rejection is maintained for the reasons of record and for the reasons set forth herein.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699